 

 

FlLED

December 7, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT

EASTERN D|STR|CT OF
CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

 

 

,
oEPuTY cLER»< /

 

UNITED STATES OF AMERICA, )
) Case No. 2118MJ0024l-AC-2
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON lN CUSTODY
SUSAN DANE COSTORIO CASILLAS, )
)
)

Defendant.

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release SUSAN DANE COSTORIO CASILLAS ,
Case No. 2118MJOOZ4l-AC-2 , Charge ZIUSC § 84l§a)g l) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__
Unsecured Appearance Bond $
Appearance Bond With lO% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

lssued at Sacrarnento,CA on December 7, 2018 at 2200 Dm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

